DETAILED ACTION
In a communication received on 9 March 2021, the applicants amended claims 1, 11, and 20.
Claims 1-5, 7-15 and 17-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8, 9, 11-15, and 18-20 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Spoor et al. (US 2019/0332400 A1).

With respect to claim 1, Spoor discloses: a method, comprising:

establishing a connection with the disparate digital assistant device (i.e., initially providing ID and token to server to instantiate an assistant in the VR experience in Spoor, ¶0033);
producing, subsequent to having established the connection, a manifestation of the digital assistant in the virtual reality environment (i.e., manifest a virtual assistant within a VR scene responsive to user command in Spoor, ¶0044, fig. 18c);
identifying, subsequent to the producing, a user command directed toward the manifestation of the digital assistant to perform a real world action (i.e., gazing and talking at a target assistant and capturing the audio input to interpret a command/instruction in Spoor, ¶0039-¶0040); and
transmitting, using the virtual reality device, an indication of the user command to the digital assistant to perform the real world action (i.e., receiving and translating speech to text of user instructions, interactions are transmitted to server apps in Spoor, ¶0123, fig. 8 and fig. 9),
wherein performance of the real world action affects real world aspects unrelated to virtual content presented in the virtual reality environment. (i.e., assistant placing an order for pizza in Spoor, ¶0125).

With respect to claim 2, Spoor discloses: the method of claim 1, wherein the command is a command selected from the group consisting of a voice command, a gesture command, a selection 

With respect to claim 3, Spoor discloses: the method of claim 1, wherein the disparate digital assistant is not co-located with the virtual reality device (i.e., server interacts with client software components to implement the VR assistant in Spoor, ¶0030).

With respect to claim 4, Spoor discloses: the method of claim 1, wherein the establishing comprises establishing the connection using a cloud service (i.e., client server interaction for implementing the virtual assistant utilizes a cloud service in Spoor, ¶0028).

With respect to claim 5, Spoor discloses: the method of claim 1, wherein the performing comprises performing the action in the virtual reality environment (i.e., instructing virtual assistant to change the color of a sofa displayed as a 3d object in the environment in Spoor, ¶0129).

With respect to claim 8, Spoor discloses: the method of claim 1, further comprising: identifying another digital assistant associated with another user having a presence in the virtual reality environment (i.e., an assistant of a first entity can call upon another assistant of a second entity to order a pizza in Spoor, ¶0124-0125);
wherein the performing comprises performing the action utilizing both of: the another digital assistant and the digital assistant (i.e., ordering a pizza is performed by two assistants in Spoor, ¶0124-0125).



With respect to claim 11, the limitation(s) of claim 11 are similar to those of claim(s) 1.  Therefore, claim 11 is rejected with the same reasoning as claim(s) 1.
With respect to claim 12, the limitation(s) of claim 12 are similar to those of claim(s) 2.  Therefore, claim 12 is rejected with the same reasoning as claim(s) 2.
With respect to claim 13, the limitation(s) of claim 13 are similar to those of claim(s) 3.  Therefore, claim 13 is rejected with the same reasoning as claim(s) 3.
With respect to claim 14, the limitation(s) of claim 14 are similar to those of claim(s) 4.  Therefore, claim 14 is rejected with the same reasoning as claim(s) 4.
With respect to claim 15, the limitation(s) of claim 15 are similar to those of claim(s) 5.  Therefore, claim 15 is rejected with the same reasoning as claim(s) 5.

With respect to claim 18, the limitation(s) of claim 18 are similar to those of claim(s) 8.  Therefore, claim 18 is rejected with the same reasoning as claim(s) 8.
With respect to claim 19, the limitation(s) of claim 19 are similar to those of claim(s) 9.  Therefore, claim 19 is rejected with the same reasoning as claim(s) 9.
With respect to claim 20, the limitation(s) of claim 20 are similar to those of claim(s) 1.  Therefore, claim 20 is rejected with the same reasoning as claim(s) 1.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoor et al. (US 2019/0332400 A1) in view of Hariton (US 2020/0110560 A1).

With respect to claim 7, Spoor discloses provide voice interaction with a digital assistant without intruding on the immersive aspects of 3D VR and AR content (¶0005).  Spoor do(es) not explicitly disclose the following.  Hariton, in order to interface with a non-human entity to interact and execute instructions within an internet connected environment of devices (abstract), discloses: the method of claim 1, wherein the receiving comprises receiving the user command from another user having a shared presence in the virtual reality environment (i.e., one or more users may interact with the virtual content/assistants in Hariton, ¶0055).
Based on Spoor in view of Hariton, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Hariton to improve upon those of Spoor in order to interface with a non-human entity to interact and execute instructions within an internet connected environment of devices.

With respect to claim 17, the limitation(s) of claim 17 are similar to those of claim(s) 7.  Therefore, claim 17 is rejected with the same reasoning as claim(s) 7.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spoor et al. (US 2019/0332400 A1) in view of Philbin (US 2017/0289350 A1).

With respect to claim 10, Spoor discloses provide voice interaction with a digital assistant without intruding on the immersive aspects of 3D VR and AR content (¶0005).  Spoor do(es) not explicitly disclose the following.  Philbin, in order to decrease the cost of emergency response services via virtual assistants without utilizing costly call centers (¶0118), discloses: the method of claim 1, further comprising maintaining the connection with the disparate digital assistant (i.e., controller maintains connection between contact device and virtual assistant in Philbin, ¶0114) until a dismiss command (i.e., user gesture/input may be movement of device in proximity of the home in Philbin, ¶0114) is detected (terminating connection with the virtual assistant if the device transmits position information indicating dismissal of virtual assistant in Philbin, ¶0114).
Based on Spoor in view of Philbin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Philbin to improve upon those of Spoor in order to decrease the cost of emergency response services via virtual assistants without utilizing costly call centers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN L LIN whose telephone number is (571)270-7446.  The examiner can normally be reached on Monday through Friday 9:00 AM - 5:00 PM (Eastern).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sherman Lin
9/18/2021

/S. L./Examiner, Art Unit 2447    

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447